Case 3:19-cv-00063-MHL Document 7-4 Filed 03/25/19 Page 1 of 8 PageID# 278




                       EXHIBIT 4
Case 3:19-cv-00063-MHL Document 7-4 Filed 03/25/19 Page 2 of 8 PageID# 279



• . CT Corporation                                                             Service of Process
                                                                               Transmittal
                                                                               06/09/2017
                                                                               CT Log Number         53137n74
   TO:        Mary Britton, Attorney
              Danaher Corporation
              2200 Pennsylvania Ave., NW, Ste. 800W
              Washington, DC 20037-1731

   RE:        Process Served In Virginia

   FOR:       ChemTreat, Inc.   (Domestic State: VA)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECENED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TrrLE OF ACTIONI                     RE: Terry Windsor II To: ChemTreat, Inc.
   DOCUMENT(S) SERVED:                  Letter, Attachment(s)
   COURT/AGENCYI                        None Specified
                                        Case # None Specified
   NATURE OF ACTION:                    Letter of Intent - Letter indicating that Terry Windsor for personal injuries resulting
                                        from an explosion at the Valley Proteins faCility in Accomac, Virginia on December
                                        24, 2015
   ON WHOM PROCESS WAS SERVED:          C T Corporation System, Glen Allen~, VA
   DATE AND HOUR OF SERVICE:            By Certified Mall on 06/09/2017 postmarked on 0610612017
   .JURISDICTION SERVED:                Virginia
   APPEARANCE OR ANSWER DUE:            None Specified
   ATTORNEY(S) / SENDER(S)I             Ashley T. Davis
                                        ALLEN a ALLEN
                                        PO Box 6855
                                        Richmond, VA 23230
                                        (804) 257-7539
   ACTION rrEMS:                        SOP Papers with Transmittal, via UPS Next Day AIr;1Z0399EX0118037527

                                        Image SOP

                                        Email Notification.MaryBrittonmary.britton@danaher.com

                                        Email Notification.AnthonyYooanthonyy@chemtreat.com

                                        Email Notification.EphraimStarrestarr@hach.com

   SIGNED:                              C T Corporation System
   ADDRESS:                             4701 Cox Road
                                        Suite 285
                                        Glen Allen, VA 23060
   TELEPHONE:                           804-217-7255




                                                                               Page 1 of 1 I KM
                                                                               Information displayed on this transmittal Is for CT
                                                                               Corporation's record keeping purposes only and Is provided to
                                                                               the recipient for quick reference. This Information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any Information
                                                                               contained In the documents themselves. Rec1plent Is
                                                                               responsible for Interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mall receipts
                                                                               confirm receipt of package only, not contents.
Case 3:19-cv-00063-MHL Document 7-4 Filed 03/25/19 Page 3 of 8 PageID# 280


                  ~'"


                        I,




                             ,10_       ..
                                                              -  ----
                                                                 ----
                                                              _----
                             ii:'            M
                                             C
                                             C
                                                                -
                                                              -:;.:.
                                                              -:::
                                                              -_
                                                              -s,
                                                              ;:
                                             C
                                             C
                                             ITI,
                                             r-
                                             M
                                             U')
                                             M
                                             C
                                             r-



                             ~'"




                                                       ,"
                                                        !:.
                                                                              f:
                                                        "



                                                                        ~     ."   .

                                    .   .
                                             ..  "..
                                                                            .£."
                                                                        -, ~~"."           '
            "
            ,f'
                                                                                       .--;:
                        .
               Case 3:19-cv-00063-MHL Document 7-4 Filed 03/25/19 Page 4 of 8 PageID# 281
     '.,

                                ALLENALLE~
                                         ALLENlSCALLEN
                                         Attorneys for Injurtd Persons since   1910




                                June 5, 2017                                                       Richmond Office
                                                                                         Telephone: (804) 257-7539
                                                                                          Facsimile: (804) 257-7589
                                                                                                     File No. 313593

                                ChemTreat, Inc.
                                5640 Cox Road
                                Glen Allen, Virginia 23060

                                ChemTreat, Inc.
    Richmond Office             c/o Registered Agent: CT Corporation System
    1809 Staples Mill Road
    Richmond, VA 23230          4701 Cox Road, Ste. 285
    804.353,1200                Glen Allen, VA 23060-0000
    800,768.2222
    804,257,7599 fax
                               Dear Sir/Madam:
   Petersburg Office
   106 South Market Street
   Petersburg, VA 23803                My law firm represents Terry Windsor for personal injuries resulting from
   804,733,8753
   800,777,8753                an explosion at the Valley Proteins facility in Accomac, Virginia on December
   804,733,8767 fax            24, 2015 (the "Incident"). On that date, the High Pressure Condensate Receiver
   Chesterfield Office         in the boiler room at the facility failed, causing catastrophic injuries to our client
   6123 Harbourside Centre     and significant property damage to the plant.
   Loop
   Midlothian, VA 23112
   804,745.1200                        It is our understanding that ChemTreat, Inc. provided services in
   800,777,8993
   804 745,8997 fax            connection with the High Pressure Condensate Receiver and other pressure '
 ~Fredericksburg Office
                               vessels and equipment at the facility, and that ChemTreat, Inc. al~ provided
  3504 Plank Road              training to Valley Proteins employees in connection with such equipment.
  Fredericksburg, VA 22407
  540,786.4100
  800,275,8882                         This letter is to formally demand the preservation of certain evidence
  540,786,9585 fax             related to the High Pressure Condensate Receiver, the Valley Proteins facility in
   Mechanicsville Office       Accomac, Virginia, and the Incident.
   7255 Mechanicsville
   Turnpike
   Mechanicsville, VA 231 II            If you fail to properly secure and preserve these important pieces of
   804,746.4900
   800,298,7577                evidence, we reserve the right to claim that you have destroyed and/or spoliated
   804,746,2315 fax            the evidence in a manner that is harmful to our client's claim. Furthermore, if you
  Stafford Office              fail to preserve and maintain this evidence, we reserve the right to seek any
  50 Dunn Drive, Suite 105     sanctions available under the law.        .
  Stafford, VA 22556
  540,657,9222
  866.388,6410                          The destruction, alteration, or loss of any of the below constitutes a
  540,657.9522 fax
                               spoliation of evidence. We specifically request that the following evidence be
  Charlottesville Office       maintained and preserved and not be destroyed, modified, altered, repaired,
  2100 Rio Hill Center
  Charlottesville, VA 2290 I   or changed in any manner:
  434,295.4961
  866.412.9991
  434-284-4299 fax

  Short Pump Office
  11577 West Broad Street
  Henrico, VA 23233
  804.836,1170
  866.727.1276
  804,836.1189 fax
www.allenandallen.com
               Case 3:19-cv-00063-MHL Document 7-4 Filed 03/25/19 Page 5 of 8 PageID# 282


                           ALLENALLE~
                               ALLEN(\:,ALLEN
                                       Attorneys for lnjurtd Persons since   I910



                                  1. All contracts, purchase orders and invoices pertaining to the Valley
                                     Proteins, Inc. facility located at 22520 Lankford Highway in Accomac,
                                     Virginia.

                              2. Any emails, electronic messages, letters, memos, or other documents
                                 concerning the High Pressure Condensate Receiver at the Valley
                                 Proteins facility in Accomac, Virginia (the HPCR).

                              3. Any test reports or results, inspection reports, sampling records, or similar
                                 documentation concerning the testing, inspection, and sampling of the
                                 HPCR.

                                             This request specifically includes all Boiler Service Reports or
                                         similar documents relating to the HPCR (we have enclosed an example
                                         with this letter).

                                            This request also includes all internal correspondence, documents
                                         and electronic communications about the HPCR at ChemTreat, Inc.

                              4. All guidance documents, worksheets, manuals, industry standards,
                                 textbooks, protocols, checklists or similar materials that you (and your
                                 agents and employees) used, consulted, referred to, or relied upon in
                                 connection with the HPCR at the Valley Proteins facility located at 22520
                                 Lankford Highway in Accomac, Virginia.

                              5. All.correspondence, documents and electroniccommunicationsj
                                 concerning training that you provided to employees at the Valley
                                 Proteins, Inc. facility located at 22520 Lankford Highway before
                                 December 25,2015.

                                             This request specifically includes training materials and handouts,
                                        training manuals, class rosters, and sign-in/attendance sheets.

                             6. All correspondence, documents and electronic communications
                                concerning the Incident that is the subject of this litigation.

                             7. All correspondence, documents and electronic communications to or from
                                Valley Proteins, Inc. concerning the HPCR or this Incident.

                             8.     All correspondence, documents and electronic communications to or from
                                    Perdue Farms concerning the HPCR or this Incident.

                             9. All correspondence, documents and electronic communications to or from
                                Mid-South Steam Boiler and Engineering Co., Inc. concerning the
                                HPCR or this Incident.




wwvv.allenandallen.com
                 Case 3:19-cv-00063-MHL Document 7-4 Filed 03/25/19 Page 6 of 8 PageID# 283


"
                             ALLENALLE~
                                  ALLE~LLEN
                                      Attornty' for inj""d Persons since   IjIO



                                 10. All correspondence, documents and electronic communications to or from
                                     Hartford Steam Boiler Inspection and Insurance Company concerning
                                     the HPCR or this Incident.

                                 11. All correspondence, documents and electronic communications to or from
                                     Tate Engineering Systems, Inc. concerning the HPCR or this Incident.

                                 12. All correspondence.documents and electronic communication to or from
                                     any government agency or organization concerning the HPCR or this
                                     Incident, including the Virginia Department of Labor and Industry
                                     (DOLI), the Boiler and Pressure Vessel Safety Division, and
                                     OSHANOSHA.

                                13. Photographs, video, computer generated media, or other recordings of the
                                    HPCR involved in the Incident.

                                14. All correspondence, documents and electronic communications
                                    concerning our client, Terry Windsor.

                                15. Evidence Created Subsequent to This Letter: With regard to electronic
                                    data created subsequent to the date of delivery of this letter, relevant
                                    evidence is not be destroyed and you are to take whatever steps are
                                    appropriate to avoid destruction of evidence.

                                     It is our understanding that the HPCR was originally purchased and
                            installed by Perdue Farms at 22520 Lankford Highway in Accomac, Virginia,
                            and that Perdue Farms subsequently sold a portion of its processing plant
                            (including the HPCR), to Valley Proteins, Inc. If you had a service contract in
                            connection with the HPCR before Perdue Farms sold a portion of its business to
                            Valley Proteins, you should also maintain and preserve any and all
                            correspondence, documents and electronic communications - as outlined above -
                            relating to Perdue Farms.

                                    In order to assure that your obligation to preserve documents and things is
                            met, please immediately forward a copy of this letter to all persons and entities
                            with custodial responsibility for the items referred to in this letter.

                                   If you have any questions, please do not hesitate to call.

                                                                                  Sincerely,

                                                                                   ~~
                                                                                  Ashley T. Davis

                            ATD/dms




    www.allenandallen.com
                 Case 3:19-cv-00063-MHL Document 7-4 Filed 03/25/19 Page 7 of 8 PageID# 284


"

                                                                      A
                                                                      ~


                                                                                                             Boiler Service Report
                                                                                                                       ChemTreat,loc.
                                                                                                                       4461 Cox Road
                                                                                                                    Glen Allen, VA 23060
                                                                                                                       1-804-935-2000


                 Company:              Valley Proteins                                                       Date:       01-8-2014
                 Locatlon:             Accomac Protein     Accomac, VA                                       Tel. No.
                 Engineer:             Reed Parks, Alan "Pugh, Operations                         Copies to:      Matt Stillwagon
                                                                                                                  Jane Keller
                                                                                                                  Neil Gagnon


                                                                                                   Boilers                                       Evapo-         Recommeo
                  Analysis                          Makeup            DAI                    2        3         4        Steam       Dryer        rater     I   ded Limits
                                                    Softener      HPCR


          'P' Alkalinity                                                        400         300      D        450
          'M' Alkalinity·                                                       500         400      o        600
          'OH' Alkalinity
          Hardness, Tot.                                                                                                                                            o
          Phosphate                                                                                                                                               30-60
                                                                                                                                                                  30-60
                   .Je
          Cond-Neut,                                                                                                                                            2000-2600
          Ccnd-Un-Neut,
          Controller - Cond.                                                    3800   4200                   3800                                              SP=37oo
          Softener Makeup                            77801000
          Meter

     I,   Avg, Makeup
              Products
                                                       ·GPD
                                                                                 Dosage Per Tank                                                 Operation
    I
    I      Name
                    Today's
                   Inventory
                                            Daily
                                            Avg.      Dosage
                                                                                                                                                                  120 psi

    ,I    B120                 1+114                    Lbs                                                                                                 10psi
          BL4356·               138                     Gal                                                                                                 310F105psi

          ------~------+------+------~ __I----~~--~·--r_~~~--~_+--~----~
          B14)           2/3                            Us.5    .5          3          .5
                                                                                                                                  Temperature:
                                                                                                                                  % Cond. Return:   64%
          ------~-------+-----_+------~--~--~~--_+--r_~r_~--+__+--~----~                                                                          ----------
           BLIS44   78           QIS .              .5    . 5   .5                                                                Fuel Type:  Poultiy + #2
                                                                                                                                        Fuel 011 Treatment
          Continuous Blowdown Setting                                                                                             Product Inventory    Feed Rate
                                           Number Per Day:       3
          Manual Blowdown·
                                           Time in Seconds:      IS




                                                                                                                                     RlBoiler Service Report Template/l·04
             Case 3:19-cv-00063-MHL Document 7-4 Filed 03/25/19 Page 8 of 8 PageID# 285




                .      ·   .
                                                                                          Boiler Service Report
         (          C!~mTreat~/nc.                                                               ChemTreat,Inc.
                                                                                                 4461 Cox Road
                                                                                              Glen Allen, VA 23060
                                                                                                 1·804·935·2000




                       1. Boiler# 1- Good control of system cycles and chemical treatment residuals, Please maintain current
                          dosage levels. Minor calibration to blowdown controller made during visit.

                      2. Boiler#2- Low conductivity and cycles in boiler. Controller probe calibration is off from raw
                         conductivity, calibrated controller during visit. Levels should rise as blowdown rate is reduced.

                      3.       Boiler#4- Good control of system cycles and chemical treatment residuals. New valves are onsite to
                               replace leaking blowdown valves on boilers 2,4.

                      4. No issues noted with feedwater or condensate quality. Good job with testing and control by plant
                         operations staff.




             Technical Representative:    Adam Hildebrant                         Phone: 443·614·2080
             Address:     Milton, DE     ---------------------------------------
                               ----~----------------------------------------------------------~--------
-t
./
     )




                                                                                                           RlSoiler Service Report Template/I·04
